 74DECISIONSOF NATIONALLABOR RELATIONS BOARDFall River House,Inc.' and Hotel,Motel,Restaurant,1971, the Board ordered a hearing on the identity ofCafeteria and Bartenders UnionLocal No. 99, AFL-the Employer.CIO, Petitioner.Case I-RC-10918On November 5, 1971, after due hearing, the Hear-April 4, 1972DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING,JENKINS,AND KENNEDYPursuant to a Stipulation for Certification UponConsent Election approved on January 5, 1970, anelection by secret ballot was conducted on February4, 1970, under the direction and supervision of theRegional Director for Region 1 among the employeesin the stipulated unit. On January 29, 1970 the Em-ployer filed unfair labor practice charges 2 and at theconclusion of the election the ballots were held im-pounded pending disposition of the charges. Follow-ing an investigation of the Employer's charge, theRegional Director refused to issue a complaint. TheEmployer appealed and was sustained by the GeneralCounsel and a complaint issued July 7, 1970. On No-vember 16, 1970, the Union entered into a settlementof the complaint, and the Regional Director thereafterordered that the impounded ballots be opened andcounted. On December 9, 1970, the Board denied theEmployer's request for special permission to appealthis order. On December 16, 1970, the parties werefurnished with a tally of ballots which showed that ofapproximately 35 eligible voters, 21 cast ballots, ofwhich 11 were for, and 9 against, the Petitioner, withIchallenged ballot. The challenged ballot was notsufficient to affect the results of the election.On December 22, 1970, the Employer filed timelyObjections to Conduct of Election and to ConductAffecting Results of the Election. The Regional Di-rector conducted an investigation of the objectionsand on January 5, 1971, issued and served on theparties his Report on Objections. In his report, theRegional Director recommended that the Employer'sobjections be overruled in their entirety and that thePetitioner be certified as the collective-bargainingrepresentative of the employees in the unit describedbelow. On January 22, 1971, the Employer filed time-ly exceptions to the Report on Objections. On June 3,1971, the Board ordered a hearing on certain objec-tions to determine the impact the conduct of a super-visor,Wilbur Heffner, had on the election and theEmployer's knowledge of that conduct; and it over-ruled the Employer's other exceptions. On July 22,1The Employer's nameis hereby amended as reflected in the recording Officer issued a report recommending that theEmployer's referred objections be overruled and thatFall River House, Inc., be found the successor-em-ployer.On November 30, 1971, the Employer filedtimely exceptions to the Hearing Officer's Report onObjections.Pursuant to the provisions of Section 3(b). of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the policiesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act.All employees employed by the Employer in itsrestaurant and bar operations at its motel in FallRiver, Massachusetts, but excluding all other em-ployees, office clerical employees, guards, profes-sional employees, and supervisors as defined inthe Act.5.The Board has considered the Hearing Officer'sreport, the Employer's exceptions and the entire rec-ord in this case and hereby adopts the findings,3 con-clusions,and recommendations of the HearingOfficer, as amplified below.During the hearing two witnesses were called. TheEmployer called John Hughes, the Innkeeper (manag-er),who testified on the substantial employee turn-over. No attempt was made to show that this was inany way related to Heffner's prounion activities. ThePetitioner called Mrs. Roussin, an employee and un-ion organizer, who testified that Heffner was a uniontrustee, who, to her knowledge, never engaged in so-8(bxl)(A) of theAct byutilizing as its agent a supervisorof the Employerto solicit employees to sign union cards and to urge themto join the Union7We note the following mmor error in that section of the Hearing Officer'sReport onObjectionsentitled "Findings of Fact and Conclusions" which inno way affects the result in this case.The Hearing Officercorrectlyrefusedto admit into evidence the documents relating toCase 1-CB-1576,but in hisreasoning inadvertently stated that the election was conductedafterthePetitioner had complied with its obligations to post the notices whichwere2In Case l-CB-1576 the charges alleged that the Union violated Sectionpart of the settlement in Case I-CB-1576.196 NLRB No. 17 FALL RIVER HOUSE, INC.liciting cards or in any prounion activity, but did at-tend all the union meetings.The Hearing Officer admitted into evidence the af-fidavits of four unavailable witnesses: Heffner, DavidVilela and John Madeiros, both employees, and Ro-land Martineau, the union business agent. These affi-davits, which were basically mutually corroborative,describe Heffner's prounion activities 4The Hearing Officer found that Heffner did engagein prounion activities, but that the impact of theseactivities was insufficient to set aside the election; thattherewas no evidence proving the Employer hadknowledge of those activities; and that Fall RiverHouse, Inc., is a successor-employer to Fall RiverHotel Operating Corp. We agree with these findings.The record indicates that Heffner was hired as adishwasher at $2 per hour during April 1969; promot-ed to steward, which involved buying food, supervis-ing, and bartending at $125 per 60-hour week, inSeptember 1969; and promoted to assistant managerJanuary 1, 1970.Heffner's union activities consisted of joining theUnion on October 6, 1969, soliciting two other em-ployees to sign authorization cards during October1969, becoming a union trustee in November 1969,and soliciting a third employee to sign an authoriza-tion card November 21, 1969. The Union relievedHeffner of his trustee position January 1, 1970, afterlearning that he had been promoted to assistant man-ager;Heffner also signed a withdrawal card on thesame date. During the election campaign Roussin, themain union organizer, solicited about 15 authoriza-tion cards from employees. The majority signed inOctober 1969; the few who signed the cards duringlateNovember and December 1969 were told byRoussin that Heffner was a union trustee.Heffner's total union activities consisted of solic-iting three authorization cards and being a union trus-tee for less than 2 months from November 1969 toJanuary 1, 1970. Heffner solicited the three cards be-fore the election petition was filed on December 9,° The Hearing Officer correctly found that Heffner's statements did notsupport a finding that the impact of his prounion activities was great enoughto set aside the election,but incorrectly found that there was a contradictionbetween Heffner's and Vilela's affidavits which made Heffner's affidavitunreliable and as such could not be used to weigh the impact of Heffner'sactivities.751969. Subsequent to the filing of the election petition,Heffner's union activities were limited to being a un-ion trustee without any campaigning, electioneering,or soliciting of cards. Heffner was a trustee for 3weeks after the election petition was filed and wasrelieved of his trustee position 5 weeks before theFebruary 4, 1970, election.Heffner was a minor supervisor with few opportu-nities for affecting the employees in the unit; his un-ion activitieswere limited, he did not use hissupervisory position to coerce the employees, his so-liciting stopped before the election petition was filed,and he was relieved of his trustee position after thepetition was filed, but 5 weeks before the election.The Employer distributed antiunion pamphlets.The previous assistant manager, Heffner's predeces-sor, was also known to have been antiunion. The em-ployees were aware of the Employer's union hostilityand could have easily reported to him any prounionpressure from Heffner; this would further mitigate theimpact of Heffner's union activities and also eliminatethe possiblity that the employees would believe thatthe Employer favored the union.Accordingly, for the foregoing reasons, we find thatthe prounion activities of a supervisor, Heffner, didnot impair the employees' freedom of choice in theelection or constitute interference which would war-rant setting aside the election; we also find that FallRiver House, Inc., is the successor-employer to FallRiver Hotel Operating Corp.Therefore, as we have overruled the objections andas the tally of ballots shows that the Petitioner hasreceived a majority of the valid votes cast, we shallcertify the Petitioner as the employees' representative.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for the Hotel,Motel, Restau-rant,Cafeteria and Bartenders Union Local No. 99,AFL-CIO,and that,pursuant to Section 9(a) of theNational Labor RelationsAct, asamended, the saidlabor organization is the exclusive representative ofall the employees in the unit found appropriate hereinfor the purposes of collective bargaining in respect toratesof pay,wages, hours of employment, and otherconditions of employment.